NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

PHIL IVALDY, American Shareholder Rights Loral
       Stockholder Protective Committee,
               Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-1350
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00243-NBF, Senior Judge Nancy B.
Firestone.
                 ______________________

                 Decided: July 7, 2016
                ______________________

   PHIL IVALDY, Huntington Beach, CA, pro se.

    CAMERON COHICK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
MARTIN F. HOCKEY, JR.
                ______________________
2                                               IVALDY   v. US



    Before LOURIE, WALLACH, and HUGHES, Circuit Judges.
PER CURIAM.
    Phil Ivaldy (“Ivaldy”) appeals from the decision of the
United States Court of Federal Claims (“the Claims
Court”) dismissing his complaint for lack of subject matter
jurisdiction. See Ivaldy v. United States, 123 Fed. Cl. 633
(2015). Because the Claims Court did not err in dismiss-
ing the complaint, we affirm.
                       BACKGROUND
    Ivaldy was a shareholder of Loral Space and Commu-
nication Ltd. (“Loral”). In 2003, Loral filed for Chapter 11
bankruptcy in the United States Bankruptcy Court for
the Southern District of New York. Loral’s bankruptcy
proceedings led to several appeals to the United States
District Court for the Southern District of New York, and
ultimately a petition for a writ of certiorari to the United
States Supreme Court, which the Court denied in 2009.
     In 2015, Ivaldy filed a complaint against the United
States in the Claims Court, seeking $2 billion in damages.
Appellee’s App. 11–21. Ivaldy alleged that the decisions
of the bankruptcy court and district court in Loral’s
bankruptcy proceedings: (1) resulted in a Fifth Amend-
ment taking of his and other shareholders’ shares in
Loral; (2) violated his constitutional due process rights;
(3) deprived him of access to the courts in violation of the
Privileges and Immunities Clause of Article IV of the
Constitution; and (4) deprived him of his rights to “uni-
form bankruptcy laws” in violation of Article I, Section 8,
Clause 4 of the Constitution. Id. He also alleged that the
entire bankruptcy court system is unconstitutional as
violating the separation of powers. Id.
   The government moved to dismiss for lack of subject
matter jurisdiction. The Claims Court granted the motion
and dismissed the suit. Ivaldy, 123 Fed. Cl. at 635–37.
Specifically, the court concluded that it lacked jurisdiction
IVALDY   v. US                                             3



to review Ivaldy’s Fifth Amendment takings claim be-
cause review of such a claim would require the Claims
Court to scrutinize the merits of bankruptcy court and
district court decisions, a task it is without authority to
undertake. The court also concluded that it lacked juris-
diction over Ivaldy’s remaining claims because none of the
constitutional provisions that Ivaldy relied on are money-
mandating.
    Ivaldy timely appealed to this court. We have juris-
diction under 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    We review the Claims Court’s decision to dismiss for
lack of subject matter jurisdiction de novo. Waltner v.
United States, 679 F.3d 1329, 1332 (Fed. Cir. 2012). A
plaintiff bears the burden of establishing jurisdiction by a
preponderance of the evidence, Taylor v. United States,
303 F.3d 1357, 1359 (Fed. Cir. 2002), and “the leniency
afforded pro se litigants with respect to mere formalities
does not relieve them of jurisdictional requirements,”
Demes v. United States, 52 Fed. Cl. 365, 368 (2002) (citing
Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380
(Fed. Cir. 1987)).
    Ivaldy argues that the bankruptcy court erred in de-
termining that Loral’s liabilities exceeded its assets. He
also argues that various decisions of the bankruptcy court
and district court resulted in a Fifth Amendment taking
of his shares and violated his rights under the Due Pro-
cess Clause and the Privileges and Immunities Clause.
He asserts that the “absolute priority rule” set forth in the
Bankruptcy Code is “money mandating at the time the
United States took the shareholder value of their proper-
ty.” Appellant’s Informal Br. 7. Moreover, he alleges
violations of Article I, Section 8, Clause 4 of the Constitu-
tion and the separation-of-powers doctrine. He maintains
that his claims, when considered in the aggregate, are
based on money-mandating provisions of law.
4                                               IVALDY   v. US



    The government responds that the Claims Court cor-
rectly determined that it did not possess jurisdiction over
Ivaldy’s claims for alleged violations of constitutional
provisions that are not money-mandating and for alleged
takings, which would require the Claims Court to review
bankruptcy court and district court decisions.
    We agree with the government that the Claims Court
lacked jurisdiction over the case. The Claims Court is a
court of limited jurisdiction. Brown v. United States, 105
F.3d 621, 623 (Fed. Cir. 1997). Congress created the
Claims Court “to permit a special and limited class of
cases to proceed against the United States,” and the
Claims Court “can take cognizance only of those [claims]
which by the terms of some act of Congress are committed
to it.” Hercules Inc. v. United States, 516 U.S. 417, 423
(1996) (alteration in original) (internal quotation marks
and citations omitted). The Tucker Act, 28 U.S.C. § 1491,
limits the jurisdiction of the Claims Court to claims for
money damages against the United States based on
sources of substantive law that “can fairly be interpreted
as mandating compensation by the Federal Government.”
United States v. Navajo Nation, 556 U.S. 287, 290 (2009)
(internal quotation marks omitted). Here, the Claims
Court correctly determined that none of Ivaldy’s claims
were tied to money-mandating statutes or provisions of
law or any contract with the United States, thus depriv-
ing the Claims Court of jurisdiction over his claims.
    In particular, the Claims Court correctly dismissed
Ivaldy’s Fifth Amendment takings claim. Ivaldy’s takings
claim is based solely on alleged errors in the bankruptcy
court and district court decisions. As we have explained,
the Claims Court does not possess jurisdiction to review
the judgments of bankruptcy courts and district courts.
Shinnecock Indian Nation v. United States, 782 F.3d
1345, 1352–53 (Fed. Cir. 2015) (district court); Allustiarte
v. United States, 256 F.3d 1349, 1352 (Fed. Cir. 2001)
IVALDY   v. US                                             5



(bankruptcy court). Those decisions are reviewable, if at
all, in the regional circuit courts of appeals.
    Ivaldy attempts to couch his allegations in terms of a
Fifth Amendment taking by the United States, but the
Claims Court could not review those allegations without
second-guessing the merits of the bankruptcy court and
district court decisions. Thus, the true nature of Ivaldy’s
claims is a collateral attack on the judgments of the
bankruptcy court and district court. The Claims Court
does not possess jurisdiction to entertain them. Pines
Residential Treatment Ctr., Inc. v. United States, 444 F.3d
1379, 1380 (Fed. Cir. 2006) (“Regardless of a party’s
characterization of its claim, we look to the true nature of
the action in determining the existence or not of jurisdic-
tion.” (internal quotation marks and citation omitted)).
    Likewise, the Claims Court correctly dismissed
Ivaldy’s remaining claims based on the Due Process
Clause, the Privileges and Immunities Clause, and Article
I, Section 8, Clause 4 of the Constitution, as well as his
challenge to the constitutionality of the bankruptcy court
system. Those constitutional provisions that Ivaldy relied
on do not mandate payment of money by the government
for violations. See, e.g., Crocker v. United States, 125 F.3d
1475, 1476 (Fed. Cir. 1997); LeBlanc v. United States, 50
F.3d 1025, 1028 (Fed. Cir. 1995); May v. United States,
534 F. App’x 930, 933 (Fed. Cir. 2013). Because Ivaldy’s
claims are not tied to money-mandating sources of law,
the Claims Court does not possess jurisdiction to enter-
tain them.
    Accordingly, the Claims Court did not err in conclud-
ing that it lacked jurisdiction over all of Ivaldy’s claims
and correctly dismissed the complaint.
6                                             IVALDY   v. US



                      CONCLUSION
    We have considered Ivaldy’s remaining arguments
and conclude that they are without merit. For the forego-
ing reasons, the decision of the Claims Court is affirmed.
                      AFFIRMED
                         COSTS
    No costs.